Citation Nr: 0107876	
Decision Date: 03/16/01    Archive Date: 03/21/01

DOCKET NO.  98-06 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1978 to June 
1985, and from September 1990 to June 1991.

This matter comes to the Board of Veterans' Appeals (Board) 
from an October 1997 RO rating decision that denied service 
connection for a lumbosacral spine condition.  The veteran 
submitted a notice of disagreement in February 1998, and the 
RO issued a statement of the case in May 1998.  The veteran 
submitted a substantive appeal in May 1998.  The record 
indicates the veteran failed to appear at his scheduled 
hearing before the RO on November 13, 1998.


REMAND

A radiology report printed in April 1999, and appearing to be 
a VA report describing a CT study of the veteran's lumbar 
spine, was sent directly to the Board by the veteran in 
September 1999.  This evidence is relevant to the veteran's 
claim for service connection for a low back disability, and 
it has not been reviewed by the RO.  

The veteran's dates of service are from November 1978 to June 
1985, and from September 1990 to June 1991.  It appears that 
the veteran did not have a medical examination at the time of 
his first separation from service in June 1985.  There are 
only a few service medical records in the claims folder that 
pertain to the veteran's second tour of active duty, and 
these were supplied by the veteran.  It is the judgment of 
the Board that another attempt should be made to obtain the 
veteran's complete service medical records for his second 
tour of active duty.

Likewise, in his substantive appeal, the veteran had stated 
that his back disability was diagnosed in 1998 as spinal 
stenosis and degenerative disc disease by the VA medical 
facility in Mountain Home, Tennessee.  These records are not 
in the claims folder.  Reports of the veteran's treatment for 
a back disability are relevant to his claim and should be 
obtained.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).
 
Available service medical records reflect that the veteran 
complained of back pain in May 1979, May 1981, and October 
1981.  Records in 1979 reflect that the veteran had lifted an 
artillery round.  The examiner noted slight spasm of the 
right paravertebral muscle, and diagnosed a minor strain.  
Records in 1981 show that the veteran was diagnosed with 
muscle tightness.

The veteran contends that his current back disability is the 
result of the injury sustained in service.  Where there is a 
reasonable possibility that a current condition is related to 
or is the residual of a condition or injury experienced in 
service, VA should seek a medical opinion as to whether the 
veteran's claimed current disability is in any way related to 
the condition or injury experienced in service.  Horowitz v. 
Brown, 5 Vet. App. 217 (1993).  Accordingly, an examination 
is required to obtain a medical opinion as to whether it is 
at least as likely as not that the veteran's current low back 
disability is related to or the result of the veteran's 
injury during service.

In view of the above, the case is remanded to the RO for the 
following actions:

1.  The RO should ask the veteran to 
prepare a detailed list of all sources 
(VA and non-VA) of evaluation and 
treatment for a low back disability since 
separation from service.  Names and 
addresses of the medical providers, and 
dates of evaluations and treatment, 
should be listed.  In addition, the 
veteran should be asked to provide copies 
of any additional service medical records 
in his possession.  After obtaining any 
needed release forms from the veteran, 
the RO should directly contact the 
medical providers and obtain copies of 
the records not already in the file, 
including reports of the veteran's 
treatment in 1998 at the VA medical 
facility in Mountain Home, Tennessee.

2.  The RO should contact the NPRC and 
any other relevant source, and attempt to 
obtain the veteran's service medical 
records for his second period of active 
service, from September 1990 to June 
1991.  If service medical records are 
unavailable, the veteran should be 
notified of the deficiency.

3.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of the veteran's current back 
disability. The examiner should review 
the service medical records and post-
service medical records and offer an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
back disability is related to the injury 
of the veteran's back noted in service or 
to another incident of service.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.

4.  The RO should determine whether the 
duty to assist has been satisfied under 
the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  If so, the RO should then review 
the veteran's claim for service 
connection for a low back disability.  
This review should reflect consideration 
of the radiology report sent directly to 
the Board by the veteran in September 
1999 and in April 2000.  If action 
remains adverse to the veteran, an 
appropriate supplemental statement of the 
case should be sent to him and his 
representative, and they should be 
afforded an opportunity to respond.


Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action unless notified otherwise, but may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995); see also 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Board 
intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	J. E. DAY 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




